DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Applicant’s submission filed 14 January 2022, where:
Claims 1-20 are pending.
Claims 1-20 are rejected.
Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Reference “100” of Figure 1.
Reference “430” of Figure 4.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 6, 9, 10, 13, 14, 16, and 18, of US Patent 11, 232, 465, to Orr et al. [hereinafter Orr ‘465] in view of US Published Application 20160203509 to Sharp et al. [hereinafter Sharp], and US Published Application 20160253688 to Nielsen et al. [hereinafter Nielsen], as follows:
Instant Application
17576443

US Patent 11,232,465
[hereinafter Orr ‘465]
Claim 1 of 17576443

Claim 1 of Orr ‘465
1. A computer-implemented method, comprising:

receiving a plurality of identifiers from a plurality of business customers, each identifier associated with a user device of a user of a business customer, each business customer having a set of identifiers;


receiving a selection of a churn definition for each business customer, the churn definition being specific to each business customer;

collecting historical event data describing events associated with the plurality of identifiers, the events related to events occurred in connection with usage of mobile applications of users of the business customers;

using the historical event data to train, for each business customer, a machine learning model based on the churn definition specific to each business customer, the machine learning model predicting user-churn likelihoods, a user-churn likelihood predicting a likelihood of a user churning according to the churn definition;

segmenting, for each business customer, the users based on the user-churn likelihoods; and

sending notifications to the users based on the segmenting.
1. A computer implemented method, comprising:

receiving a device identifier and an event descriptor, wherein the device identifier is associated with a target device, and wherein the event descriptor describes an event associated with an application that occurred for the target device;







identifying historical event data describing events associated with the application that have occurred for a plurality of user devices by a cutoff date, the events including one or more open events and send events;

using the historical event data to train the machine learning model to predict a likelihood of users of the application churning after the cutoff date, the training of the machine learning model comprising, for each particular user device of the plurality of user devices:

* * *





and transmitting the determined likelihood of the target device churning.
	The claims of US Patent 11,232,465 fail to teach the limitations in bold above. However, Sharp teaches those limitation (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on churn likelihood of Sharp.
Claim 2 of 17576443
Claim 2 of Orr ‘465

2. The method of claim 1, wherein the machine learning model is a decision tree.
2. The method of claim 1, wherein the machine learning model is a decision tree comprising one or more nodes, one or more branches, and one or more termini wherein an input to the decision tree is a feature vector associated with the target device and an output of the decision tree is an output score.


Claim 3 of 17576443
Claim 3 of Orr ‘465

3. The method of claim 1, wherein the machine learning model uses a gradient boosting algorithm.

	The claims of US Patent 11,232,465 fail to teach the limitations in bold above in claim 1 and claim 3. However, Sharp teaches those limitations of claim 1 (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)). Also, Nielson teaches these limitations of claim 3 (Nielsen ¶ 0306 (XGBoost, which is a gradient boosting algorithm).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on churn likelihood of Sharp, and with the gradient boosting algorithm of Nielsen.
Claim 4 of 17576443

Claims 6 & 9 of Orr ‘465
4. The method of claim 1, further comprising:



generating churn scores for the users of each business customer, wherein the user-churn likelihoods are based on the churn scores; and




presenting one or more churn scores in a graphical user interface.
6. The method of claim 5, wherein determining the likelihood of the target device churning within the future time period comprises:

determining one or more output scores by applying the extracted feature vector as an input to the trained machine learning model;
* * *
9. The method of claim 1, further comprising 

providing, for display a graphical user interface that displays a determined level of risk of churn associated with the target device as a color.

	The claims of US Patent 11,232,465 fail to teach the limitations in bold above in claim 1 and claim 4. However, Sharp teaches those limitations of claim 1 (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)). 
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on churn likelihood of Sharp.
Claim 5 of 17576443


5. The method of claim 1, further comprising:

presenting a suggestion to one of the business customers to take an action to reduce the user-churn likelihood of one or more users.

	The claims of US Patent 11,232,465 fail to teach the limitations in bold above in claim 1 and claim 4. However, Sharp teaches those limitations of claim 1 (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)) and of claim 5 (Sharp ¶¶ 0081, 0093 (“messages” are presenting a suggestion)).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on churn likelihood of Sharp.
Claim 6 of 17576443

Claim 9 of Orr ‘465
6. The method of claim 1, further comprising:

transmitting a notification to one of the users responsive to the user-churn likelihood of said one of the users exceeding a threshold.
9. The method of claim 1, further comprising 

providing, for display a graphical user interface that displays a determined level of risk of churn associated with the target device as a color.

Claim 7 of 17576443


7. The method of claim 1, further comprising:

presenting suggestions to one of the business customers to take different actions on different users based on the user-churn likelihoods of the users.

	The claims of US Patent 11,232,465 fail to teach the limitations in bold above in claim 1 and claim 7. However, Sharp teaches those limitations of claim 1 (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)) and of claim 7 (Sharp ¶ 0085 (suggestions for different users)).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on different churn likelihood of Sharp.
Claim 8 of 17576443

Claim 10 of Orr ‘465
8. A system comprising:

one or more processors; and

memory coupled to the one or more processors, the memory configured to store computer code comprising instructions, the instructions, when executed by the one or more processors, causes the one or more processors to:

receive a plurality of identifiers from a plurality of business customers, each identifier associated with a user device of a user of a business customer, each business customer having a set of identifiers;

receive a selection of a churn definition for each business customer, the churn definition being specific to each business customer;

collect historical event data describing events associated with the plurality of identifiers, the events related to events occurred in connection with usage of mobile applications of users of the business customers;

use the historical event data to train, for each business customer, a machine learning model based on the churn definition specific to each business customer, the machine learning model predicting user-churn likelihoods, a user-churn likelihood predicting a likelihood of a user churning according to the churn definition;

segment, for each business customer, the users based on the user-churn likelihoods; and

send notifications to the users based on the segmenting.
10. A system comprising:

a processor; and

a memory comprising stored instructions, the instructions executable by the processor for causing the processor to:




receive a device identifier and an event descriptor, wherein the device identifier is associated with a target device, and wherein the event descriptor describes an event associated with an application that occurred for the target device;






identify historical event data describing events associated with the application that have occurred for a plurality of user devices by a cutoff date, the events including one or more open events and send events;

use the historical event data to train the machine learning model to predict a likelihood of users of the application churning after the cutoff date, the training of the machine learning model comprising, for each particular user device of the plurality of user devices:

* * *





and transmit the determined likelihood of the target device churning.
	The claims of US Patent 11,232,465 fail to teach the limitations in bold above. However, Sharp teaches those limitation (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on churn likelihood of Sharp.
Claim 9 of 17576443

Claim 2 of Orr ‘465

9. The system of claim 8, wherein the machine learning model is a decision tree.
2. The method of claim 1, wherein the machine learning model is a decision tree comprising one or more nodes, one or more branches, and one or more termini wherein an input to the decision tree is a feature vector associated with the target device and an output of the decision tree is an output score.

Claim 10 of 17576443


10. The system of claim 8, wherein the machine learning model uses a gradient boosting algorithm.

	The claims of US Patent 11,232,465 fail to teach the limitations in bold above in claim 8 and claim 10. However, Sharp teaches those limitations of claim 1 (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)). Also, Nielson teaches these limitations of claim 10 (Nielsen ¶ 0306 (XGBoost, which is a gradient boosting algorithm).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on churn likelihood of Sharp, and with the gradient boosting algorithm of Nielsen.
Claim 11 of 17576443

Claims 6 & 13 of Orr ‘465
11. The system of claim 8, wherein the instructions, when executed, further causes the one or more processors to:

generating churn scores for the users of each business customer, wherein the user-churn likelihoods are based on the churn scores; and








presenting one or more churn scores in a graphical user interface.
6. The method of claim 5, wherein determining the likelihood of the target device churning within the future time period comprises:

determining one or more output scores by applying the extracted feature vector as an input to the trained machine learning model;
* * *
13. The system of claim 10, wherein the memory further comprises stored instructions executable by the processor that when executed causes the processor to 

provide for display a graphical user interface that displays a determined level of risk of churn associated with the target user as a color.

	The claims of US Patent 11,232,465 fail to teach the limitations in bold above in claim 1 and claim 11. However, Sharp teaches those limitations of claim 1 (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)). 
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on churn likelihood of Sharp.
Claim 12 of 17576443


12. The system of claim 8, wherein the instructions, when executed, further causes the one or more processors to:

present a suggestion to one of the business customers to take an action to reduce the user-churn likelihood of one or more users.

	The claims of US Patent 11,232,465 fail to teach the limitations in bold above in claim 8 and claim 12. However, Sharp teaches those limitations of claim 1 (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)) and of claim 12 (Sharp ¶¶ 0081, 0093 (“messages” are presenting a suggestion)).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on churn likelihood of Sharp.
Claim 13 of 17576443

Claim 13 of Orr ‘465
13. The system of claim 8, wherein the instructions, when executed, further causes the one or more processors to:



transmit a notification to one of the users responsive to the user-churn likelihood of said one of the users exceeding a threshold.
13. The system of claim 10, wherein the memory further comprises stored instructions executable by the processor that when executed causes the processor to 

provide for display a graphical user interface that displays a determined level of risk of churn associated with the target user as a color.



Claim 14 of 17576443


14. The system of claim 8, wherein the instructions, when executed, further causes the one or more processors to:

present suggestions to one of the business customers to take different actions on different users based on the user-churn likelihoods of the users.

	The claims of US Patent 11,232,465 fail to teach the limitations in bold above in claim 8 and claim 14. However, Sharp teaches those limitations of claim 8 (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)) and of claim 14 (Sharp ¶ 0085 (suggestions for different users)).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on different churn likelihood of Sharp.
Claim 15 of 17576443

Claim 14 of Orr ‘465
15. A non-transitory computer readable medium configured to store computer code comprising instructions, the instructions, when executed by one or more processors, causes the one or more processors to:

receive a plurality of identifiers from a plurality of business customers, each identifier associated with a user device of a user of a business customer, each business customer having a set of identifiers;

receive a selection of a churn definition for each business customer, the churn definition being specific to each business customer;

collect historical event data describing events associated with the plurality of identifiers, the events related to events occurred in connection with usage of mobile applications of users of the business customers;

use the historical event data to train, for each business customer, a machine learning model based on the churn definition specific to each business customer, the machine learning model predicting user-churn likelihoods, a user-churn likelihood predicting a likelihood of a user churning according to the churn definition;

segment, for each business customer, the users based on the user-churn likelihoods; and

send notifications to the users based on the segmenting.
14. A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions that when executed by a processor causes the processor to:


receive a device identifier and an event descriptor, wherein the device identifier is associated with a target device, and wherein the event descriptor describes an event associated with an application that occurred for the target device;






identify historical event data describing events associated with the application that have occurred for a plurality of user devices by a cutoff date, the events including one or more open events and send events;

use the historical event data to train the machine learning model to predict a likelihood of users of the application churning after the cutoff date, the training of the machine learning model comprising, for each particular user device of the plurality of user devices:

* * *





transmit the likelihood of the target user churning.
	The claims of US Patent 11,232,465 fail to teach the limitations in bold above. However, Sharp teaches those limitation (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on churn likelihood of Sharp.
Claim 16 of 17576443

Claim 18 of Orr ‘465
16. The non-transitory computer readable medium of claim 15, 


wherein the machine learning model is a decision tree.
18. The computer program product embodied in the non-transitory computer readable medium of claim 14, 

wherein the machine learning model is a decision tree comprising one or more nodes, one or more branches, and one or more termini wherein an input to the decision tree is a feature vector associated with the target device and an output of the decision tree is an output score.



Claim 17 of 17576443


17. The non-transitory computer readable medium of claim 15, wherein the machine learning model uses a gradient boosting algorithm.

	The claims of US Patent 11,232,465 fail to teach the limitations in bold above in claim 15 and claim 17. However, Sharp teaches those limitations of claim 15 (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)). Also, Nielson teaches these limitations of claim 18 (Nielsen ¶ 0306 (XGBoost, which is a gradient boosting algorithm).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on churn likelihood of Sharp, and with the gradient boosting algorithm of Nielsen.
Claim 18 of 17576443

Claim 18 of Orr ‘465
18. The non-transitory computer readable medium of claim 15, wherein the instructions, when executed, further causes the one or more processors to:

generate churn scores for the users of each business customer, wherein the user-churn likelihoods are based on the churn scores; and








present one or more churn scores in a graphical user interface.
18. The computer program product embodied in the non-transitory computer readable medium of claim 14, 


. . . and one or more termini wherein an input to the decision tree is a feature vector associated with the target device and an output of the decision tree is an output score.

13. The system of claim 10, wherein the memory further comprises stored instructions executable by the processor that when executed causes the processor to 

provide for display a graphical user interface that displays a determined level of risk of churn associated with the target user as a color.

	The claims of US Patent 11,232,465 fail to teach the limitations in bold above in claim 15 and claim 18. However, Sharp teaches those limitations of claim 15 and claim 18 (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)). 
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on churn likelihood of Sharp.

Claim 19 of 17576443


19. The non-transitory computer readable medium of claim 15, wherein the instructions, when executed, further causes the one or more processors to:

present a suggestion to one of the business customers to take an action to reduce the user-churn likelihood of one or more users.

	The claims of US Patent 11,232,465 fail to teach the limitations in bold above in claim 15 and claim 19. However, Sharp teaches those limitations of claim 15 (Sharp ¶ 0037 (a plurality of business customers); Sharp ¶ 0046 (a set of identifiers); Sharp ¶ 0040 (churn definition for each business customer); Sharp ¶ 0117 (segmenting . . . the users)) and of claim 18 (Sharp ¶¶ 0081, 0093 (“messages” are presenting a suggestion)).
	Thus, it would have been obvious as of the effective filing date of the applicant’s invention to modify the teachings of the claims of US Patent 11,232,465 by incorporating the plurality of business customers having churn definitions for each, and segmenting the users based on churn likelihood of Sharp.
Claim 20 of 17576443

Claim 16 of Orr ‘465
20. The non-transitory computer readable medium of claim 15, wherein the instructions, when executed, further causes the one or more processors to:


transmit a notification to one of the users responsive to the user-churn likelihood of said one of the users exceeding a threshold.
16. The computer program product embodied in the non-transitory computer readable medium of claim 14, further comprising instructions that when executed causes the processor to 

provide for display a graphical user interface that displays a determined level of risk of churn associated with the target user as a color.


Claim Rejections - 35 U.S.C. § 101
6	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
7	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method, which is a process, and thus one of the four statutory categories of patentable subject matter. However, claim 1 further recites the limitations of “collecting historical event data describing events associated with the plurality of identifiers . . . ,” “using the historical event data to train . . . a machine learning model based on the churn definition specific to each business customer, . . . ,” and “segmenting . . . the users based on the user-churn likelihoods.” These limitations recite a mental process, one of the groupings of abstract ideas. (MPEP § 2106.04(a)(2), subsection IIII.A (e.g., observations, evaluations, judgments, and opinions)). The claim additionally recites limitations of “to train . . . a machine learning model.” This limitation is directed to an intended use, but also falls within a mathematical concept, which is a limitation that falls within another of the groupings of abstract ideas. Thus, claim 1 recites an abstract idea.
The abstract idea of claim 1 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim is (i) a user device, which is a generic computer component upon which the abstract idea is simply executed and does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Also, the claim recites other additional elements of (iii) “receiving a plurality of identifiers from a plurality of business customers,. . . ,” “receiving a selection of a churn definition for each business customer, . . . ,” and “sending notifications to the users based on the segmenting,” which are forms of receiving and transmitting data, and as such are insignificant extra-solution activity to the judicial exception. (MPEP § 2106.05(g)). These generic computer components are insignificant extra-solution activity cannot integrate the judicial exception into a practical application. Therefore, claim 1 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use is in the context of a business customer and users of the business customer) does not provide an inventive concept. MPEP § 2106.05(h). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 1 is subject-matter ineligible.
Claim 8 recites a system, which is a machine, and thus one of the four statutory categories of patentable subject matter. However, claim 8 further recites the limitations of “collect historical event data describing events associated with the plurality of identifiers . . . ,” “use the historical event data to train . . . a machine learning model based on the churn definition specific to each business customer, . . . ,” and “segment . . . the users based on the user-churn likelihoods.” These limitations recite a mental process, one of the groupings of abstract ideas. (MPEP § 2106.04(a)(2), subsection IIII.A (e.g., observations, evaluations, judgments, and opinions)). The claim additionally recites limitations of “to train . . . a machine learning model.” This limitation is directed to an intended use, but also falls within a mathematical concept, which is a limitation that falls within another of the groupings of abstract ideas. Thus, claim 8 recites an abstract idea.
The abstract idea of claim 8 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) one or more processors, (ii) memory coupled to the one or more processors, the memory configured to store computer code comprising instructions, the instructions, when executed by the one or more processors, causes the one or more processors to . . . , and (iii) a user device, which are generic computer components and/or instructions upon which the abstract idea is simply executed and does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Also, the claim recites other additional elements of (iv) “receive a plurality of identifiers from a plurality of business customers,. . . ,” “receive a selection of a churn definition for each business customer, . . . ,” and “send notifications to the users based on the segmenting,” which are forms of receiving and transmitting data, and as such are insignificant extra-solution activity to the judicial exception. (MPEP § 2106.05(g)). These generic computer components are insignificant extra-solution activity cannot integrate the judicial exception into a practical application. Therefore, claim 8 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use is in the context of a business customer and users of the business customer) does not provide an inventive concept. MPEP § 2106.05(h). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 8 is subject-matter ineligible.
Claim 15 recites a non-transitory computer readable medium, which is an article of manufacture, and thus one of the four statutory categories of patentable subject matter. However, claim 15 further recites the limitations of “collect historical event data describing events associated with the plurality of identifiers . . . ,” “use the historical event data to train . . . a machine learning model based on the churn definition specific to each business customer, . . . ,” and “segment . . . the users based on the user-churn likelihoods.” These limitations recite a mental process, one of the groupings of abstract ideas. (MPEP § 2106.04(a)(2), subsection IIII.A (e.g., observations, evaluations, judgments, and opinions)). The claim additionally recites limitations of “to train . . . a machine learning model.” This limitation is directed to an intended use, but also falls within a mathematical concept, which is a limitation that falls within another of the groupings of abstract ideas. Thus, claim 15 recites an abstract idea.
The abstract idea of claim 15 is not integrated into a practical application, because the only other additional elements beyond the identified judicial exception recited in the claim are (i) non-transitory computer readable medium configured to store computer code comprising instructions, the instructions, when executed by one or more processors, causes the one or more processors to . . . , and (ii) a user device, which are generic computer components upon which the abstract idea is simply executed and does not represent a practical application of the abstract idea. (MPEP § 2106.04(d)). Also, the claim recites other additional elements of (iii) “receive a plurality of identifiers from a plurality of business customers,. . . ,” “receive a selection of a churn definition for each business customer, . . . ,” and “send notifications to the users based on the segmenting,” which are forms of receiving and transmitting data, and as such are insignificant extra-solution activity to the judicial exception. (MPEP § 2106.05(g)). These generic computer components and insignificant extra-solution activity cannot integrate the judicial exception into a practical application. Therefore, claim 15 is directed to the abstract idea. 
Finally, the additional elements, taken alone or in combination, do not represent significantly more than the abstract idea itself. Generally linking the abstract idea to a field of use (that is, specifying the intended use is in the context of a business customer and users of the business customer) does not provide an inventive concept. MPEP § 2106.05(h). Also, execution on generic computer components cannot provide significantly more than the abstract idea itself. MPEP § 2106.05(d). Also further, there is no nexus between the field-of-use and generic computer components which, when taken in combination, could provide an inventive concept nor significantly more than an abstract idea. Therefore, claim 15 is subject-matter ineligible.
Claims 2, 9, and 16 depend from claims 1, 8, and 15, respectively, and each claim merely recites more details or specifics of the abstract idea (claims 2, 9, and 16 each recite “the machine learning model is a decision tree”), and accordingly, is merely more specific to the abstract idea. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claim 1.
Claims 3, 10, and 17, depend from claims 1, 8, and 15, respectively, and each claim merely recites the application of a mathematical concept to the machine learning model (claims 3, 10, and 17 each recite “the machine learning model uses a gradient boosting algorithm”), that is merely more specific to the abstract idea of the machine learning model. Also, there are no additional elements set out that amount to an inventive concept (also known as “significantly more”) than the recited judicial exception. Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claims 1, 8, and 15, respectively.
Claims 4, 11, and 18, depend from claims 1, 8, and 15, respectively, and each only include the additional element of “generating churn scores for user of each business customer,” which is a mathematical concept reciting an abstract idea. Also, each of the claims recite “presenting one or more churn scores in a graphical user interface,” which does not integrate the abstract idea into a practical application because it does not represent an improvement in a technological field, nor does it apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Further the additional element does not provide an inventive concept nor is it significantly more than the abstract idea itself because the addition element of “presenting . . . in a graphical user interface” is an insignificant extra solution activity. (see, e.g., U.S. Published Application 20040034558 to Eskandari (Fig. 11)). Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claims 1, 8, and 15, respectively.
Claims 5, 12, and 19, depend from claims 1, 8, and 15, respectively, and each only include the additional element of “presenting a suggestion to one of the business customers to take an action to reduce the user-churn likelihood of one or more users,” which does not integrate the abstract idea into a practical application because it does not represent an improvement in a technological field, nor does it apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Further the additional element does not provide an inventive concept nor is it significantly more than the abstract idea itself because the addition element of “presenting a suggestion to one of the business customers” is an insignificant extra solution activity. (see, e.g., U.S. Published Application 20160203509 to Sharp et al. (see, e.g., [0002])). Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claims 1, 8, and 15, respectively.
Claims 6, 13, and 20, depend from claims 1, 8, and 15, respectively, and each only include the additional element of “transmitting a notification to one of the users responsive to the user-churn likelihood of said one of the users exceeding a threshold,” which does not integrate the abstract idea into a practical application because it does not represent an improvement in a technological field, nor does it apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Further the additional element does not provide an inventive concept nor is it significantly more than the abstract idea itself because the addition element of “transmitting a notification to one of the users responsive to the user-churn likelihood of said one of the users exceeding a threshold” is an insignificant extra solution activity. (see, e.g., U.S. Published Application 20160203509 to Sharp et al. (see, e.g., [0030])). Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claims 1, 8, and 15, respectively.
Claims 7 and 14 depend from claims 1, and 8, respectively, and each only include the additional element of “presenting suggestions to one of the business customers to take different actions on different users based on the user-churn likelihoods of the users,” which does not integrate the abstract idea into a practical application because it does not represent an improvement in a technological field, nor does it apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Further the additional element does not provide an inventive concept nor is it significantly more than the abstract idea itself because the addition element of “presenting suggestions to one of the business customers to take different actions on different users based on the user-churn likelihoods of the users,” is an insignificant extra solution activity. (see, e.g., U.S. Published Application 20160203509 to Sharp et al. (see, e.g., [0185])). Thus, the claims are directed to a judicial exception as discussed in detail above with respect to claims 1, 8, and 15, respectively.
Claim Rejections - 35 U.S.C. § 102
8	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
9.	Claims 1, 5-8, 12-15, 19, and 20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by US Published Application 20160203509 to Sharp et al. [hereinafter Sharp].
Regarding claim 1, Sharp teaches [a] computer-implemented method (see at least Sharp ¶ 0246, which teaches a computer-implemented process) of claim 1, [a] system (see at least Sharp ¶ 0042) of claim 8, and [a] non-transitory computer readable medium configured to store computer code comprising instructions, the instructions, when executed by one or more processors (see at least Sharp ¶¶ 0053 & 0066) of claim 15, comprising:
receiving a plurality of identifiers from a plurality of business customers (Sharp, Fig. 4 teaches a contextual marketing platform:

    PNG
    media_image1.png
    698
    874
    media_image1.png
    Greyscale

Sharp ¶ 0037 teaches that a disclosed chum model is also directed towards being robust in the sense that it uses what is herein referred to as common schema data to make it readily adaptable to new telecommunications providers (that is, “telecommunications providers” are a plurality of business customers)), each identifier associated with a user device of a user of a business customer, each business customer having a set of identifiers (Sharp ¶ 0046 teaches that [c]lient devices 101-105 also may include at least one other client application that . . . may include a capability to provide . . . textual content, multimedia information, audio information, or the like. The client application may further provide information that identifies itself (that is, each identifier associated with a user device of a user of a business customer, each business customer having a set of identifiers), including a type, capability, name, or the like);
receiving a selection of a churn definition for each business customer, the churn definition being specific to each business customer (Sharp ¶ 0040 teaches that in addition to having multiple churn models for various segments of the subscriber base (that is, each business customer), there can also be parallel churn models on the same segment with different churn definitions (or other settings) (that is, “different churn definitions” are receiving a selection of a churn definition for each business customer). This is then directed towards an automated marketing model that may be able to determine which definition to use for a defined best message targeting, while marketers and others working with the model may find different definitions more useful for constructing campaigns and reports (that is, the “churn definition” is directed towards a marketing model, which is the churn definition being specific to each business customer));
collecting historical event data describing events associated with the plurality of identifiers (Sharp ¶ 0088 teaches the CMP 357 is also directed towards being capable of analyzing historic data so that unanticipated insights may also be employed and used to further adapt the system (that is, the “historic data” is collected, which is collecting historical event data describing events)), the events related to events occurred in connection with usage of mobile applications of users of the business customers (Sharp ¶ 0129 teaches activity level is defined as the percentage of days a subscriber meets certain account or service usage goals (that is, service usage goals are events related to events occurred in connection with usage) during a given historical window (that is, a “historical window” is events occurred); also Sharp ¶ 230 teaches detection of novel consumer behavior, such as a decrease in general reliance on SMS messaging (that is, “SMS messaging” is usage of mobile applications of users of the business customers));
using the historical event data to train, for each business customer, a machine learning model (Sharp, Fig. 15, teaches a process flow useable to train Churn and No-Churn Hidden Markov Models (HMM):

    PNG
    media_image2.png
    680
    609
    media_image2.png
    Greyscale

based on the churn definition specific to each business customer (Sharp ¶ 0164 teaches filter identifies all subscribers who meet the chosen definition of active, based on one of the methods detailed above for determining Activity Levels (that is, the “Activity Levels” are based on the churn definition specific to each business customer)), the machine learning model predicting user-churn likelihoods, a user-churn likelihood predicting a likelihood of a user churning according to the churn definition (Sharp ¶ 0192 teaches the HMM framework is employed to train the model. The training set is used to train churn and non-churn HMMs using the standard expectation maximization (EM) approach (that is, the machine learning model predicting user-churn likelihoods); also, Sharp ¶ 0116 teaches there may be multiple variants of the churn/no-churn pairs for any given segment of the subscriber base because the churn models may be highly parameterized, for example, allowing for multiple definitions of churn (that is, with “models,” there is a user-churn likelihood . . . according to the churn definition));
segmenting, for each business customer, the users based on the user-churn likelihoods (Sharp ¶ 0117 teaches the churn model hierarchy may be used to track individual churn/no-churn HMM pairs for multiple segments of the total subscriber base (that is, segmenting . . . the users based on the user-churn likelihood) for a telecommunications provider (that is, “telecom provider” is for each business customer); see also, Sharp, claim 9)); and
sending notifications to the users based on the segmenting (Sharp, claim 1, teaches sending, for one or more subscribers that are selected from the subset based at least in part on the determined churn risk values for the one or more subscribers, messages . . . to one or more client devices of the one or more subscribers to influence future actions of the one or more subscribers related to churn for the telecommunications service provider (that is, sending notification to the users based on the segmenting)).
Examiner notes that the terms "processor" or "one or more processors," and “memory,” or “non-transitory computer readable medium” recited in Applicant's claims are interpreted to be a well-known hardware structures. 
Also, Sharp teaches the features of a “memory,” (Sharp ¶ 0059), “memory coupled to the one or more processors, the memory configured to store computer code comprising instructions, the instructions, when executed by the one or more processors,” (Sharp ¶ 0068 and Figs. 2 & 3) and “non-transitory computer readable medium,“ (Sharp ¶ 0074; claim 12).
Further, Examiner notes that the Applicant’s preamble does not afford patentable weight to the Applicant’s claims because the claim preamble is not “necessary to give life, meaning, and vitality” to the claim. Moreover, because the Applicant’s preamble merely states the purpose or intended use of the invention rather than any distinct definition of any of the claimed invention’s limitations, the preamble is not considered a limitation and is of no significance to claim construction.
Regarding claims 5, 12, and 19, Sharp teaches all of the limitations of claims 1, 8, and 15, respectively, as described in detail above. 
Sharp teaches -
further comprising:
presenting a suggestion to one of the business customers to take an action to reduce the user-churn likelihood of one or more users (Sharp ¶ 0057 teaches [p]rovider service devices 107-108 (that is, one of the business customers) include virtually any network computing device that is configured to provide to CM device 106 information including networked services provider information, customer information, and/or other context information, . . . for use in generating and selectively presenting a customer with targeted offers based on this; Sharp ¶ 0080 teaches message server 358 may also be configured to interact with [contextual marketing platform (CMP)] 357 and/or web services 356 to provide various communication and/or other interfaces useable to receive provider, customer, and/or other information useable to determine and/or provide contextual customer offers; Sharp ¶ 0081 teaches it should be noted that messages (that is, “messages” are presenting a suggestion) may be provided to a customer service call center (that is, to one of the business customers), where the messages may be outbound communicated to a customer, for example, by a human being, or be integrated into an inbound conversation between a customer and an agent. The messages, may, for example, take the form of a display advertising message shown on a service provider's customer portal (that is, presenting a suggestion . . . to take an action), or in a user's browser on their client device; Sharp ¶ 0093 teaches [contextual marketing manager (CMM) 700] employs the churn indices to identify customers that that may be eligible for offers that are configured to attempt to minimize churn (that is, to take an action to reduce the user-churn likelihood of one or more users)).
Regarding claims 6, 13, and 20, Sharp teaches all of the limitations of claims 1, 8, and 15, respectively, described above in detail. 
Sharp teaches -
further comprising:
transmitting a notification to one of the users (Sharp ¶ 0081 teaches [t]he messages, may, for example, take the form of a display advertising message shown on a service provider's customer portal (that is, presenting a suggestion . . . to take an action), or in a user's browser on their client device (that is, to “display on their client device” is transmitting a notification to one of the users);Sharp ¶ 0093 teaches [contextual marketing manager (CMM) 700] employs the churn indices to identify customers that that may be eligible for offers that are configured to attempt to minimize churn) responsive to the user-churn likelihood of said one of the users exceeding a threshold (Sharp ¶ 0122 teaches To determine whether activity has decreased, a subscriber's activity level is computed during a window preceding a given date and again for a window after the date. If the activity level in the first period meets certain criteria (e.g., exceeds a certain threshold . . . (that is, responsive to the user-churn likelihood of said one of the users exceeding a threshold)) it is determined that the subscriber was recently active, and if the activity level in the second period meets other criteria (e.g., is below another threshold . . . ) it is determined that activity has dropped off and the subscriber is said to have churned).
Regarding claims 7 and 14, Sharp teaches all of the limitations of claims 1 and 8, respectively, as described in detail above.
Sharp teaches -
further comprising:
presenting suggestions to one of the business customers to take different actions on different users based on the user-churn likelihoods of the users (Sharp ¶ 0185 teaches separate HMMs are computed for two groups: subscribers who later churned, and subscribers who did not. The label sequence is used to determine which subscribers belong to which group. To determine which subscribers are churners in historical data, the activity level is computed from the label sequence in similar manner as used in the active-subscriber filter (possibly different activity level definitions are used). Churners are those subscribers whose activity level meet certain criteria, for example, is below a set threshold or subscribers who enter the PREACTIVE or COOLING state during the label sequence interval. The churners then are subscribers who were previously active (they passed through the active-subscriber filter), but are no longer active (that is, based on the user-churn likelihoods of the users)).
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
13.	Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20160203509 to Sharp et al. [hereinafter Sharp] in view of US Published Application 20040034558 to Eskandari [hereinafter Eskandari].
Regarding claims 2, 9, and 16, Sharp teaches all of the limitations of claims 1, 8, and 15, respectively, as described above in detail. 
* * *
Though Sharp teaches the generation of churn scores for predicting subscriber churn, from which advertisement message responses are generated to minimize the churn risk, Sharp, however, does not explicitly teach -
wherein the machine learning model is a decision tree.
But Eskandari teaches -
wherein the machine learning model is a decision tree (Eskandari ¶ 0049 teaches a customer churn model, which may be in the form of a decision tree).
Sharp and Eskandari are from the same or similar field of endeavor. Sharp teaches the generation of churn scores in view of consumer behavior and generates actions for consumer retention. Eskandari teaches training a model for customer churn, where the model is a decision tree. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Sharp pertaining to churn score generation and churn minimization with the churn risk model of a decision tree of Eskandari.
The motivation for doing so is to be able to train a model to identify valuable customers having a high likelihood-to-churn in the efficient use of resources to reduce the loss of revenue from customer attrition. (Eskandari ¶¶ 0031, 0037).
Regarding claims 4, 11, and 18, Sharp teaches all of the limitations of claims 1, 8, and 15, respectively, as described above in detail. 
Sharp teaches -
further comprising:
generating churn scores for the users of each business customer, wherein the user-churn likelihoods are based on the churn scores (Sharp ¶ 0091 & Fig. 14, teaches Churn Models 1400 . . . are configured to generate subscriber churn scores (that is, generating churn scores for the users of each business customer) and indices that are then provided to common schema manager 500 to become part of the common schema data; Sharp ¶ 0118 teaches short-term and long-term churn risk to be assessed separately. In this instance, multiple variants of the model may produce separate churn scores for each subscriber (one per variant); Sharp ¶ 0121 teaches predicting whether a subscriber is likely to churn (that is, the user-churn likelihoods), but, has not yet stopped using the product or service (that is, “churn risk” is the user-churn likelihoods are based on the churn-scores)); and
* * *
Though Sharp teaches the generation of churn scores for predicting subscriber churn, from which advertisement message responses are generated to minimize the churn risk, Sharp, however, does not explicitly teach -
* * *
and presenting one or more churn scores in a graphical user interface.
But Eskandari teaches -
* * *
and presenting one or more churn scores in a graphical user interface (Eskandari ¶ 0037 teaches [t]he analysis of the subset of customer information to produce a customer churn model may be referred to as training a model for customer churn. The use of the customer churn model to calculate a likelihood-to-churn for each customer may be referred to as a prediction analysis (that is, the “likelihood-to-churn” is one or more churn scores); Eskandari ¶ 0109 teaches [m]onitoring customer churn (step 1010) includes, for example, reviewing and analyzing information related to customer churn rates, lost profits, likelihood-to-churn rates, and likelihood-to-churn rates for important customers. A graphical user interface (GUI) for monitoring customer churn is described in FIGS. 11-13 (that is, presenting one or more churn scores in a graphical user interface)).
Sharp and Eskandari are from the same or similar field of endeavor. Sharp teaches the generation of churn scores in view of consumer behavior and generates actions for consumer retention. Eskandari generates a customer churn rates that are presented to a graphical user interface for customer churn monitoring. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Sharp pertaining to churn score generation and churn minimization with the churn risk presenting via the graphical user interface of Eskandari.
The motivation for doing so is to be able to identify valuable customers having a high likelihood-to-churn in the efficient use of resources to reduce the loss of revenue from customer attrition. (Eskandari ¶ 0031).
14.	Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over US Published Application 20160203509 to Sharp et al. [hereinafter Sharp] in view of US Published Application 20160253688 to Nielsen et al. [hereinafter Nielsen].
Regarding claims 3, 10, and 17, Sharp teaches all of the limitations of claims 1, 8, and 15, respectively, as described above in detail. 
Though Sharp teaches the generation of churn scores for predicting subscriber churn, from which advertisement message responses are generated to minimize the churn risk, Sharp, however, does not explicitly teach -
wherein the machine learning model uses a gradient boosting algorithm.
But Nielsen teaches - 
wherein the machine learning model uses a gradient boosting algorithm (Nielsen ¶ 0306 teaches [v]arious different machine learning algorithms may be used for model building such as, for example, xgboost1 and random forest (that is, the machine learning model uses a gradient boosting algorithm)).
Sharp and Nielsen are from the same or similar field of endeavor. Sharp teaches the generation of churn scores in view of consumer behavior and generates actions for consumer retention. Nielsen teaches analyzing social media to predict the churn propensity of an individual or community of customers in a random tree model using gradient boosting. Thus, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the Applicant’s invention to modify Sharp pertaining to churn score generation and churn minimization with the gradient boosting of Nielsen.
The motivation for doing so is to be able to attain a better understanding of the reasons for churn, and identifying the most likely churners, the business/enterprise may implement a much more efficient and much more effective customer retention program. (Nielsen ¶ 0027).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(US Published Application 20070156673 to Maga et al.) teaches an analysis of the causes of customer churn and identifies customers who are most likely to churn in the future. Identifying likely churners allows appropriate steps to be taken to prevent customers who are likely to churn from actually churning.
(Rehman et al., "Customer Churn Prediction, Segmentation and Fraud Detection in Telecommunication Industry," ASE (2014)) teaches presenting some of the commonly used data-mining techniques for the identification of churners and customer segmentation based on various Key Performance Indicators (KPIs), and a second phase teaches how social network analysis extracts relationships between different subscribers to improve the results produced by the traditional learning algorithms at individual subscriber level. 
16.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KEVIN L. SMITH whose telephone number is (571) 272-5964. Normally, the Examiner is available on Monday-Thursday 0730-1730. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KAKALI CHAKI can be reached on 571-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.L.S./
Examiner, Art Unit 2122
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 “xgboost,” which stands for eXtreme Gradient Boosting, is a scalable, distributed gradient-boosted decision tree (GBDT) machine learning library. See, e.g., Chen et al., “XGBoost: A Scalable Tree Boosting System,” KDD ’16 (2016).